

113 S1672 IS: Special Needs Trust Fairness Act of 2013
U.S. Senate
2013-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1672IN THE SENATE OF THE UNITED STATESNovember 7, 2013Mr. Nelson (for himself, Mr. Grassley, Mr. Rockefeller, and Mr. Enzi) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to empower individuals with disabilities to establish their own supplemental needs trusts. 1.Short titleThis Act may be cited as the
			 Special Needs Trust Fairness Act of
			 2013.2.Fairness in
			 Medicaid supplemental needs trusts(a)In
			 generalSection 1917(d)(4)(A)
			 of the Social Security Act (42 U.S.C. 1396p(d)(4)(A)) is amended by inserting
			 the individual, after for the benefit of such individual
			 by.(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to trusts established on or after the date of the
			 enactment of this Act.